                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          CIVIL NO: 3:18-CV-00044-MOC-DSC


 James Seitz, Administrator of the Estate of )
 Lauren E. Seitz, Deceased,                  )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )                       ORDER
                                             )
 U.S. National Whitewater Center, Inc. and )
 Recreation Engineering and Planning, Inc.   )
                                             )
        Defendants.                          )


       THIS MATTER is before the Court on the “Second Agreed Joint Motion to Modify the

Pretrial Order and Case Management Plan” (document #69). Having considered the Agreed Joint

Motion, IT IS ORDERED that the following deadlines are extended:

       A. Defendants’ Expert Report deadline is extended to April 25, 2019;

       B. The Discovery deadline is extended to June 14, 2019; and

       C. The Dispositive Motions deadline is extended to July 1, 2019.

       SO ORDERED.
                                   Signed: February 11, 2019
